DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 03/09/2022. As directed by the amendment: claims 1, 14, 21, 24, and 30 have been amended, no claims have been cancelled and no new claims have been added.  Thus, claims 1-30 are presently pending in this application.

Drawings
The applicant submitted drawings on 03/09/2022 that are not commensurate with the current application. 

Claim Rejections - 35 USC § 112
Examiner withdraws argument in light of Applicant arguments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 10-12, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al. (US 6255552 B1).

Regarding Claim 1, Cummings discloses a dressing system, and the embodiment of figures 12-14 teach an apparatus for removing a dressing without removing an adhesive portion (Abstract), said apparatus comprising:
an absorbent central portion 30 ('absorbent', fig.12-13 (unlabeled, but clearly present); col.12, ll.4-17);
an adhesive frame 56 (‘adhesive material’, figs.12-14 (unlabeled in figs. 12-13, but clearly present in fig. 14, col.14, ll.34-61);
a foundation layer 14 (‘contact component’, fig.12, col.10, ll. 13-44) adhered to the adhesive frame 56 (fig.12-13);
said absorbent portion 30 coupled to the adhesive frame 56.
The embodiment of figures 12-14 of Cummings fail to teach that said absorbent portion is coupled to the adhesive frame by a perforated border; and said perforated border with a tab, whereby a user holds the tab and pulls in any direction to loosen free the absorbent portion from the adhesive frame via the perforated border, thereby freeing the absorbent portion from an applied skin surface without a need for removing the adhesive frame adhered to the foundation layer from the applied skin surface, for reapplication of a new dressing over the surface of the intact adhesive frame. However, the embodiments of figures 9-10 of Cummings teach that said absorbent portion 30 (‘absorbent’, col.12, ll.4-17) is coupled to a frame by a perforated border 64 ('line of attachment', figs.9-10); and said perforated border 64 with a tab 44 ('pull tab', fig.9, col.15, ll.19-14), whereby a user holds the tab 44 and pulls in any direction to loosen free the absorbent portion 30 from the frame via the perforated border 64 (figs.9-10), thereby freeing the absorbent portion 30 (‘absorbent’, fig.2, col.12, ll.4-17) from an applied skin surface 12 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of figures 12-14 of Cummings such that said absorbent portion is coupled to the adhesive frame by a perforated border; and said perforated border with a tab, whereby a user holds the tab and pulls in any direction to loosen free the absorbent portion from the adhesive frame via the perforated border thereby freeing the absorbent portion from an applied skin surface without a need for removing the adhesive frame adhered to the foundation layer from the applied skin surface, for reapplication of a new dressing over the surface of the intact layer, as taught by embodiments of figures 9-10 of Cummings, for the purpose of facilitating ready separation of the absorbent portion from the adhesive frame (col.13, ll.11-37). 

Regarding Claim 2, Cummings teaches that the absorbent central portion 30 is at least one of a soft foam or pad comprised of at least one of a gel-converting polymer with a high moisture transmission rate (col.12, ll.18-33).

Regarding Claim 3, Cummings teaches the adhesive frame 56 is comprised of any one of a conformable, water-resistant top surface 58 ('adhesive top', fig.14, col.14, ll.52-61) and bottom surface 57 ('adhesive bottom', figs.13-14, col.14, ll.52-61), wherein the top surface 58 is non-adhesive ("Adhesive top 58 is optional because dressing component 20 can be 

Regarding Claim 4, Cummings teaches that the adhesive frame 56 is comprised of a moisture-permeable material to protect against exudate strike-through ("Perforations or a sufficiently permeable adhesive material", col.14, ll.52-61).

Regarding Claim 5, Cummings fails to teach that the adhesive frame is comprised of semi-porous, breathable, and water-resistant material comprised of polyurethane to mitigate a risk of maceration, however does teach that the contact component 14 is comprised of semi-porous, breathable, and water-resistant material comprised of polyurethane (“polyurethane foam”, see col.11, ll.45-63). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cummings such that the adhesive frame would be comprised of semi-porous, breathable, and water-resistant material comprised of polyurethane, rather than the contact component, for the purpose of ensuring that exudate would not build up in the adhesive frame and cause the skin to deteriorate.

Regarding Claim 6, Cummings teaches that the bottom surface 57 is comprised of an adhesive material with a low coefficient of adhesion in order to be secure in place and easily peeled off the applied skin surface 12 ("the dressing component 20 can be very lightly attached to the contact component 14 so that it remains attached during application of the composite dressing 10 to the wound, yet sufficiently weak that if the contact component 14 

Regarding Claim 10, the embodiment of figures 9-10 of Cummings teaches the perforated border 64 enables perforated removal of the absorbent portion 30 from the frame by avoiding constant removal of the frame and mitigating the risk of medical adhesive related skin injury (MARSI) (fig.12-13; col.1, ll.54-67), but the embodiment of figures 9-10 of Cummings fail to teach an adhesive frame. The embodiment of figures 12-14 of Cummings teach an adhesive frame 56. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of figures 9-10 of Cummings to have an adhesive frame, as taught by the embodiment of figures 12-14 of Cummings, for the purpose of removably attaching the absorbent portion from the adhesive frame.

Regarding Claim 11, Cummings teaches that the tab 44 of the perforated border 64 (figs. 9-10) enables bilateral perforation along the edge or perimeter of the perforated border 64 for removal of the absorbent portion 30 (col.12, ll.40-67 and col.13, ll.1-10).

Regarding Claim 12, Cummings teaches further comprising applying at least a second adhesive frame 42 ('double faced tape', figs.12-13, col.7, ll.34-49) perforably coupled to the absorbent central portion 30 (fig.12-13), wherein the applied surface is a previously applied 

Regarding Claim 30, the embodiment of figures 12-14 of Cummings teaches a method for removing a dressing without removing an adhesive portion (Abstract), said method comprising the steps of:
coupling an absorbent central portion 30 to the adhesive frame 56 adhered to a foundation layer 14 (‘contact component’, fig.12-14, col.10, ll. 13-44);
applying at least a second adhesive frame 42 ('double faced tape', figs.12-13, col.7, ll.34-49) coupled to the absorbent portion 30 onto a previously applied intact first adhesive frame 56 coupled to the foundation layer top surface 18 ('top side', fig.14, col.6, ll.53-62) (figs.12-13),and removing the foundation layer 14 along with the absorbent central portion 30 and the adhesive frame 56 from the applied skin surface 12 once wound or insertion site dressing is no longer required (fig.13).
The embodiment of figures 12-14 of Cummings fails to teach a perforated border; holding a tab disposed at any point of the perforated border; pulling the tab in at least a direction to loosen free the absorbent portion from the adhesive frame via the perforated border, reapplying at least a second adhesive frame coupled to the absorbent portion onto a previously applied intact first adhesive frame coupled to the foundation layer top surface, thereby not requiring constant removal of the adhesive frame adhered to the foundation layer  from the applied skin surface. The embodiment of figures 9-10 of Cummings teaches a perforated border 64 ('line of attachment', fig.9-10); holding a tab 44 ('pull tab', fig.9, col.15, ll.19-14) disposed at any point of the perforated border 64; pulling the tab 44 in at least a direction to 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of figures 12-14 of Cummings to have a perforated border; holding a tab disposed at any point of the perforated border; pulling the tab in at least a direction to loosen free the absorbent portion from the adhesive frame via the perforated border, as taught by the embodiment of figures 9-10 of Cummings, for the purpose of facilitating ready separation of the absorbent portion from the adhesive frame (col.13, ll.11-37).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Holm et al. (US 20170367896 A1).

Regarding Claim 7, Cummings fails to teach the adhesive material on the bottom surface of the adhesive frame is at least one of an acrylate or vinyl resin. Holm discloses a wound dressing, and teaches the adhesive material on the bottom surface 16 of the adhesive frame 14 is acrylate (¶ 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings to have the adhesive material on the bottom surface of the adhesive frame is acrylate as taught by Holm, for the purpose of providing both a gentle skin adhesive and additional securement of the dressing to skin (¶ 7).

Regarding Claim 9, Cummings fails to teach further comprising at least one of an hypoallergenic or anti-bacterial coating or embedding to mitigate the risk of contact dermatitis or any skin infection. Holm teaches the adhesive material comprising at least one of an anti-bacterial coating to mitigate the risk of contact dermatitis or any skin infection (¶ 5, 24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings to have the adhesive material comprise at least one of an anti-bacterial coating to mitigate the risk of contact dermatitis or any skin infection as taught by Holm, for the purpose of helping to mitigate bacteria on portions of the periwound skin immediately upon application of the dressing (¶ 5). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Holm, and further in view of Tunius (US 20170051189 A1).

Regarding Claim 8, Cummings in view of Holm fail to teach the adhesive material is at least methacrylate. Tunius teaches an adhesive medical products (Abstract) having the adhesive material that is methacrylate (¶ 58, 59). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings in view of Holm to have the adhesive material is at least one of methacrylate, as taught by Tunius, for the purpose of improving the moisture breathability of the adhesive composition (¶ 58). 

Claims 13-21 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Schutz et al. (US 20140194824 A1). 

Regarding Claim 13, Cummings teaches that the adhesive frame 56 is perforably coupled to the absorbent portion 30, however fails to teach that they are disposed with a slit opening along any point of a perimeter of the adhesive frame, running laterally through the adhesive frame and central absorbent portion, and terminating in a central tube insertion aperture for applying the adhesive frame coupled to the absorbent portion around a tube insertion site. Schutz discloses a multilayered wound dressing, and teaches a slit 7 (‘incision’, fig.4, ¶ 55-58) opening along any point of a perimeter of the adhesive layer, running laterally through the adhesive layer and central absorbent layer (fig.4, ¶ 58), and terminating in a central tube insertion aperture 29 (‘circular opening’, fig.4, ¶ 58) for applying the adhesive layer coupled to the absorbent layer around a tube insertion site (“Due to the circular opening 29 the wound dressing 1 can be fitted even more easily to…the topography of the lines and tubes leading into the body or out of the body”, ¶ 58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cummings such that the adhesive frame and absorbent portion are disposed with a slit opening along any point of a 

Regarding Claim 14, the embodiments of figures 12-14 of Cummings teach an apparatus for dressing a wound, said apparatus comprising:
an absorbent central portion 30 ('absorbent', fig.12-14; col.12, ll.4-17);
an adhesive frame 56 (‘adhesive material’, figs.12-14, col.14, ll.34-61);
and a foundation layer 14 (‘contact component’, fig.12-14, col.10, ll. 13-44);
a bottom surface 57 ('adhesive bottom', figs.13-14, col.14, ll.52-61) of the adhesive frame 56 is adhered to a top surface of the foundation layer 14 (fig.12),
and a bottom surface 16 ('bottom side', fig.14, col.6, ll.53-62) of the foundation layer 14 is applied to and adhered onto an applied skin surface 12 ('wound') for reapplication of a new dressing over the surface of the intact adhesive frame 56.
The embodiments of figures 12-14 of Cummings fails to teach that the foundation layer is disposed with a slit opening along any point of a perimeter of the foundation layer, running laterally through the foundation layer and terminating in the central opening to accommodate a tube insertion site, and the absorbent central portion perforably coupled to the adhesive frame, wherein the adhesive frame is further adhered to the shaped foundation layer with a central opening therebetween. 
However, the embodiments of figures 9-10 of Cummings teach the absorbent central portion is perforably coupled to the adhesive frame (via ‘line of attachment’ 64; figs.9-10).
Moreover, Schutz teaches a slit 7 (‘incision’, fig.4, ¶ 55-58) opening along any point of a perimeter of the protective layer, running laterally through the protective layer and terminating in the central opening to accommodate a tube insertion site, wherein the adhesive layer is further adhered to the protective layer with a central opening 29 (‘circular opening’) therebetween (fig.4,15; ¶ 58). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiments of figures 12-14 of Cummings such that the absorbent central portion would be perforably coupled to the adhesive frame, as taught by the embodiments of figures 9-10 of Cummings, for the purpose of facilitating ready separation of the absorbent portion from the adhesive frame (Cummings’ col.13, ll.11-37), and to include additionally a slit would open along any point of a perimeter of the foundation layer, running laterally through the foundation layer and terminating in the central opening to accommodate a tube insertion site, wherein the adhesive frame is further adhered to the shaped foundation layer with a central opening therebetween, as taught by Schutz, for the purpose of fixing the wound dressing onto the patient (Schutz ¶ 56). 

Regarding Claim 15, the embodiments of figures 12-14 of Cummings teach the absorbent portion 30, the adhesive frame 56, and freeing the absorbent portion 30 from an applied skin surface 12 without a need for removing the adhesive frame 56 from the applied skin surface (fig.12-13), however the embodiments fail to teach the perforated border comprises a tab, 
The embodiments of figures 9-10 of Cummings teaches the perforated border 64 comprises a tab 44 (fig.9-10), whereby a user holds the tab 44 and pulls in any one of a direction to loosen free the absorbent portion 30 via a perforated border 64 (figs.9-10), thereby freeing the absorbent portion 30 from an applied skin surface 12 without a need for removing the adhesive frame from the applied skin surface (col.13, ll.38-66).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiments of figures 12-14 of Cummings such that the perforated border comprises a tab, whereby a user holds the tab and pulls in any one of a direction to loosen free the absorbent portion from the adhesive frame via a perforated border, as taught by the embodiments of figures 9-10 of Cummings, for the purpose of facilitating ready separation of the absorbent portion from the adhesive frame (col.13, ll.11-37). 

Regarding Claim 16, the embodiments of figures 12-14 of Cummings fail to teach the tab of the perforated border is configured to be held and pulled in a bi-directional manner along a perimeter or edge of the perforated border. The embodiments of figures 9-10 of Cummings teach the tab 44 of the perforated border 64 is configured to be held and pulled in a bi-directional manner along a perimeter or edge of the perforated border 64 (col.13, ll.38-66).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiments of figures 12-14 of Cummings to include the tab of the perforated border, which would be configured to be held and pulled in a bi-directional manner along a perimeter or edge of the perforated border, as taught by 

Regarding Claim 17, Cummings teaches the absorbent central portion 30 is at least a soft foam (variety of materials including foams, col.12, ll.4-17) comprised of a gel-converting polymer (variety of materials, including hydrocolloid materials, col.12, ll.4-17) with a high moisture transmission rate (“the entire composite dressing over the existing contact component in order to help maintain the desired level of moisture at the wound site”, see col. 15, ll. 56-59).

Regarding Claim 18, Cummings teaches that the adhesive frame 56 is comprised of any one of a conformable, water-resistant top surface 58 ('adhesive top', fig.14, col.14, ll.52-61) and bottom surface 57 ('adhesive bottom', figs.13-14, col.14, ll.52-61), wherein the top surface 58 is non-adhesive ("Adhesive top 58 is optional because dressing component 20 can be attached to contact component 14 by other means.", col.14, ll.52-61) and a bottom surface 57 is adhesive and makes contact with the applied skin surface 12 (fig.12).

Regarding Claim 19, Cummings teaches that the adhesive frame 56 is comprised of a moisture-permeable material to protect against exudate strike-through ("Perforations or a sufficiently permeable adhesive material", col.14, ll.52-61).

Regarding Claim 20, Cummings fails to teach that the adhesive frame 56 is comprised of semi-porous, breathable, and water-resistant material comprised of polyurethane to mitigate a however Cummings does teach that the foundation layer 14 is comprised of semi-porous, breathable, and water-resistant material comprised of polyurethane (“polyurethane foam”, see col.11, ll.45-63). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cummings such that the adhesive frame would be comprised of semi-porous, breathable, and water-resistant material comprised of polyurethane, for the purpose of ensuring that exudate would not build up in the adhesive frame and cause the skin to deteriorate.

Regarding Claim 21, Cummings teaches that the bottom surface 57 of the adhesive frame 56 is comprised of an adhesive material with a low coefficient of adhesion in order to be secure in place and easily peeled off the applied skin surface 12 ("the dressing component 20 can be very lightly attached to the contact component 14 so that it remains attached during application of the composite dressing 10 to the wound, yet sufficiently weak that if the contact component 14 adheres even slightly to the wound 12, the dressing component 20 will readily separate from the contact component 14 when pulled from the adhered contact component.", col.1, ll.23-44).

Regarding Claim 27, the embodiment of figures 12-14 of Cummings teaches removal of the absorbent portion 30 from the adhesive frame 56 by avoiding constant removal of the adhesive frame 56 and mitigating the risk of medical adhesive related skin injury (MARSI) (col.1, ll.23-44 and col.4, ll.65-67 and col.5, ll.1-11). The embodiment of figures 12-14 of Cummings fails to teach that the perforated border enables perforated removal. 
However, the embodiment of figures 9-10 of Cummings teaches the perforated border 64, which enables perforated removal. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of figures 12-14 of Cummings such that the perforated border enables perforated removal, as taught by embodiments of figures 9-10 of Cummings, for the purpose of facilitating ready separation of the absorbent portion from the adhesive frame (col.13, ll.11-37).

Regarding Claim 28, the embodiment of figures 12-14 of Cummings teaches applying at least a second adhesive frame 42 ('double faced tape', figs.12-13, col.7, ll.34-49) coupled to the absorbent central portion 30. However, the embodiment of figures 12-14 of Cummings fails to teach perforable coupling, wherein the applied surface is a previously applied adhesive frame top surface and not an initially applied skin surface or any skin surface. The embodiment of figures 9-10 of Cummings teaches perforable coupling (via 64), wherein the applied surface is a previously applied adhesive frame top surface and not an initially applied skin surface or any skin surface (“re-dressing a wound that has a contact component remaining thereon, a composite dressing can be removed from its package and the new contact component quickly separated from the dressing component to allow placement of the new dressing component over the old contact component”, col.15, ll.41-60). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of figures 12-14 of Cummings to include perforable coupling, wherein the applied surface is a previously applied adhesive frame top surface and not an initially applied skin surface or any skin surface as taught 

Regarding Claim 29, the embodiment of figures 12-14 of Cummings teaches the foundation layer 14, but fails to teach the foundation layer is disposed with a slit opening along any point of a perimeter of the foundation layer, running laterally through the foundation layer, and terminating in the central opening to accommodate the tube insertion site. Schutz teaches a slit 7 (‘incision’) opening along any point of a perimeter of the bandage, running laterally through the bandage, and terminating in the central opening to accommodate the tube insertion site 29 (fig.4, ¶ 58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of figures 12-14 of Cummings such that the foundation layer is disposed with a slit opening along any point of a perimeter of the foundation layer, running laterally through the foundation layer, and terminating in the central opening to accommodate the tube insertion site, as taught by Schutz, for the purpose of fitting the wound dressing even more easily to the anatomy of the patient and the topography of the lines and tubes leading into the body or out of the body ( ¶ 58).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Schutz, and further in view of Holm. 

Regarding Claim 22, Cummings/Schutz teach the adhesive material on the bottom surface 57 of the adhesive frame 56, but fail to teach the adhesive material on the bottom surface of the adhesive frame is at least one of an acrylate. Holm teaches the adhesive material is acrylate (¶ 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings/Schutz to have the adhesive material on the bottom surface of the adhesive frame be acrylate as taught by Holm, for the purpose of providing both a gentle skin adhesive and additional securement of the dressing to skin (¶ 7).

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Schutz in view of Holm, and further in view of Tunius. 

Regarding Claim 23, Cummings/Schutz/Holm fail to teach the adhesive material is at least methacrylate. Tunius teaches an adhesive medical products (Abstract) having the adhesive material that is methacrylate (¶ 58, 59). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings/Schutz/Holm such that the adhesive material is at least one of methacrylate, as taught by Tunius, for the purpose of improving the moisture breathability of the adhesive composition (¶ 58). 

Regarding Claim 24, Cummings teaches that the bottom surface 16 of the foundation layer 14 further is comprised of an adhesive material with a higher coefficient of adhesion than the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom surface of the foundation layer to further comprise an adhesive material with a higher coefficient of adhesion than the adhesive material comprised on the bottom surface of the adhesive frame, for the purpose of allowing the adhesive frame to be removed and leaving the foundation layer on the wound, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 25, Cummings/Schutz teach the adhesive material on the bottom surface 16 of the foundation layer 14, but fail to teach the adhesive material is an acrylate. Holm teaches the adhesive material is acrylate (¶ 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings/Schutz to have the adhesive material on the bottom surface of the adhesive frame be acrylate as taught by Holm, for the purpose of providing both a gentle skin adhesive material and additional securement of the dressing to skin (¶ 7).

Regarding Claim 26, Cummings/Schutz fail to teach the adhesive material further comprising an anti-bacterial coating to mitigate the risk of contact dermatitis or any skin infection. Holm teaches the adhesive material further comprising an anti-bacterial coating to mitigate the risk of contact dermatitis or any skin infection (¶ 5, 24). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings/Schutz to have the adhesive material further comprising an anti-bacterial coating to mitigate the risk of contact dermatitis or any skin infection as taught by Holm, for the purpose of helping to mitigate bacteria on portions of the periwound skin immediately upon application of the dressing (¶ 5).

Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claims 1, 14, and 30 have been considered but are moot in view of  the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 13-15 of the Applicant’s remarks, the Applicant amended claim 1 and 30 and argued that claims 2-13 depend from claim 1 and so at least similarly distinguish over the asserted combination of references. However, the Examiner respectfully disagrees, and asserts that the amended claims 1 and 30 can be overcome in light of the previously 

On pages 16-22 of the Applicant’s remarks, the Applicant amended claim 14 and argued that claims 15-29 depend from claim 14 and so at least similarly distinguish over the asserted combination of references. However, the Examiner respectfully disagrees, and asserts that the amended claim 14 can be overcome in light of the previously mentioned prior art, Cummings in view of Schutz in view of Holm in view of Tunius, as discussed above. Additionally, since 15-29 depend from claim 14, they are similarly rejected as claim 14.

On pages 13-15 of the Applicant’s remarks, the Applicant argues that for claims 1-6, 10-12, and 30,
[Disagrees that] Cummings anticipates the Applicant's claimed invention since there are discernable distinctions related to the various layering components present in our invention especially the foundation layer and the overall intended effect on the user.
Cummings fails to anticipate the Applicant's invention of having new dressings reapplied on an intact adhesive frame adhered to the foundation layer which will not require changing of dressing from the skin surface, unless there are visible signs of skin irritation.
Cummings does not teach for a multidimensional approach for a dressing with a perforable absorbent portion which avoids constant removal of an adhesive from the applied skin surface and reapplication of new dressing on the intact adhesive frame.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that:
Cummings does teach the various layering components present in the invention, the foundation layer, and the overall intended effect on the user in the rejections as fully discussed above.
Cummings does teach having new dressings reapplied on an intact adhesive frame adhered to the foundation layer which will not require changing of dressing from the skin surface (“re-dressing a wound that has a contact component remaining thereon, a composite dressing can be removed from its package and the new contact component quickly separated from the dressing component to allow placement of the new dressing component over the old contact component”, col.15, ll.41-60).
See argument in (b) and rejections, above.

On pages 16-22 of the Applicant’s remarks, the Applicant argues that for claims 13-21 and 27-29,
[The limitations of claim 14 are] starkly in contrast to Schutz, wherein the adhesive strip on the edge region of the wound dressing is directly applied on the patient to fix a wound dressing.
Schutz fails to teach or suggest a foundation layer to act as a framework for the adhesive/absorbent layer to anchor to prevent skin maceration.
Cummings and Schutz both fail to anticipate the Applicant's invention of having new dressings reapplied on an intact adhesive frame adhered to the foundation layer which will not require changing of dressing from the skin surface, unless there are visible signs of skin irritation.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that:
Schutz is not relied upon to teach the adhesive frame nor the foundation layer, which is directly applied on the patient to fix a wound dressing.  Schultz is only cited to specifically teach a slit, a central tube insertion aperture, and a tube insertion site.
Schutz is not relied upon to teach the adhesive frame, foundation layer, nor the absorbent layer. Schultz is only cited to specifically teach a slit, a central tube insertion aperture, and a tube insertion site.
Cummings does teach having new dressings reapplied on an intact adhesive frame adhered to the foundation layer which will not require changing of dressing from the skin surface (“re-dressing a wound that has a contact component remaining thereon, a composite dressing can be removed from its package and the new contact component quickly separated from the dressing component to allow placement of the new dressing component over the old contact component”, col.15, ll.41-60).

Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 



/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785